—Order, Supreme Court, New York County (Lorraine Miller, J.), entered January 6, 1997, which granted plaintiffs motion for partial summary judgment on his claim for unjust enrichment against appel*39lants and denied appellants’ cross motion to strike the note of issue, and judgment, same court and Justice, entered April 8, 1997, in favor of plaintiff in the principal sum of $45,000, unanimously affirmed, with costs.
As the IAS Court found, plaintiff entered into a lease with appellants to rent a summer house without knowledge that they did not own the house but were merely prime lessees thereof. Nor, in light of the foregoing, was plaintiff aware that appellants’ lease to the subject premises prohibited subletting. The owners of the summer house, upon learning of the unauthorized sublease to plaintiff, terminated appellants’ lease and denied plaintiff possession pursuant to his sublease. Under these circumstances, the IAS Court correctly concluded that defendants-appellants would be unjustly enriched if they were allowed to retain plaintiffs summer rental payment, which plaintiff had made in full in advance of his occupancy of the premises (see, Manufacturers Hanover Trust Co. v Chemical Bank, 160 AD2d 113, 117, lv denied 77 NY2d 803).
Since appellants appeared at two discovery conferences and failed to inform the court of any outstanding discovery, the court did not err in refusing to vacate the note of issue.
We have considered appellants’ remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Williams, Tom and Andrias, JJ.